Mr. Justice Phillips delivered the opinion of the court: The State Bank of Chicago, as executor of the estate of Sherman C. Cooper, deceased, brings this suit to recover on refund an amount alleged to be due deceased under the provisions of Section 25 of the inheritance laws of Illinois. After the appraisement, fixing the amount inheritance tax to be paid under order of the county judge and the payment of the same, and after the renunciation of the provisions of. the wil-1, making certain provisions for the widow, and by subsequent findings and order of the county court, there became due to claimant the sum of $582.70, to which it is entitled to refund. It seems that this is what Assistant Attorney General Eagleton designates Claim No. 2, and the matter has been taken up by him for the State and gone into very carefully with claimant, and the parties have mutually agreed that the sum of $582.70 should be refunded to claimant. This the Attorney General, by his said assistant, Eagleton, reports in his answer, and by making oral explanation in open court. The evidence supports the claim, and by mutual agreement as aforesaid, the court hereby awards claimant the sum of $582.70, with 3% interest from October 14, 1923.